 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                        No. 1:17-cr-00277-NONE-1

12                       Plaintiff,

13           v.                                        ORDER DENYING WITHOUT PREJUDICE
                                                       REQUEST FOR EARLY TERMINATION OF
14    TESSA L. WELLS                                   PROBATION

15                       Defendant.                    (Doc. No. 20)

16

17

18

19          Defendant plead guilty to one count of interstate communication of a threat, in violation of

20   18 U.S.C. § 875(c). (Doc. No. 2.) On May 10, 2018, defendant was sentenced by the then-

21   assigned district judge, Honorable Lawrence J. O’Neill, to 48 months of probation. (Doc. No.

22   17.) On April 30, 2021, defendant filed a request for early termination of probation, (Doc. No.

23   20), which the government has opposed, (Doc. No. 23). The court also solicited and received the

24   position of defendant’s Supervising Probation Officer, which has been shared with the parties.

25   Having carefully considered the entire record, the court will deny defendant’s request for early

26   termination without prejudice.

27          Probation emphasizes that, although defendant has served more than 36 months of her

28   term of probation and thus far has complied with all of the terms of that probation imposed upon
                                                       1
 1   her, the underlying conduct in this case involved violent threats against a United States

 2   Congressman, which renders her ineligible for early termination under the Probation Office’s

 3   policies. Although not bound by that internal policy, the court agrees that the nature of the

 4   conduct underlying defendant’s crime of conviction was very serious. As the parties’ plea

 5   agreement reflects, defendant left a graphic voicemail at the office of the Congressman

 6   threatening to shoot him. (Doc. No. 2 at 10.) According to the presentence report, the voicemail

 7   was retrieved and heard by members of the Congressman’s staff, who were justifiably terrified.

 8   Judge O’Neill noted at sentencing that he considered the conduct so “shocking” that he

 9   contemplated imposing a prison sentence despite the fact that a term of probation was

10   recommended. (See Doc. No. 16 at 22.) While the court is mindful of the fact that defendant

11   generally has lived a life filled with good works, was indisputably contrite at the time of

12   sentencing, and has apologized earnestly for her criminal conduct, the court finds early

13   termination of probation to be inappropriate at this time, particularly given that defendant has not

14   articulated clear reasons why continued supervision on probation is an impediment to her

15   continued successful re-integration into society.

16          Accordingly, defendant’s request for early termination of probation (Doc. No. 20) is

17   denied without prejudice.

18   IT IS SO ORDERED.
19
        Dated:     June 2, 2021
20                                                       UNITED STATES DISTRICT JUDGE

21

22

23

24

25

26
27

28
                                                         2
